Citation Nr: 1019424	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $64,638.97, 
to include a reduced monthly payment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Millikan Sponsler


INTRODUCTION

The Veteran served on active military duty from November 1967 
to April 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 administrative 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Effective from October 1993, the Veteran was in receipt 
of disability compensation benefits for various service-
connected disabilities.

2.  The Veteran was provided adequate notice that his 
disability benefits would be reduced upon incarceration in 
excess of 60 days for a felony conviction, that it was his 
responsibility to notify VA immediately of any felony 
incarceration, and that failure to do would result in a debt.

3.  The Veteran was incarcerated for a felony conviction from 
February 2003 to September 2005.

4.  The Veteran did not notify VA of his incarceration until 
November 2005, and did not provide notice of is address 
change following his incarceration.

5.  The evidence of record does not show any bad faith, 
misrepresentation, or fraud by the Veteran, but demonstrates 
that recovery of the indebtedness is not against the 
principles of equity and good conscience, and that a 
reduction of the monthly amount withheld from VA benefits to 
repay the debt from $600 to $300 is not warranted.  




CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA 
disability compensation benefits, to include a reduced 
monthly payment, have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.911, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VCAA provisions 
are not applicable to waiver of recovery of overpayment 
claims found in 38 U.S.C.A. § 5300, because Chapter 53 
contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 
Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are 
inapplicable to waiver of indebtedness claims).  Accordingly, 
VCAA provisions are not applicable in this matter.

When a debt results from a participation in a VA benefits 
program, the veteran must be informed of the reasons for the 
debt, the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(b), (d).  The 
veteran must also be notified of his rights and remedies, 
specifically, that he may informally dispute the creation or 
amount of debt, that he may request a waiver, and that he may 
request a hearing.  38 C.F.R. § 1.911(c), (d).  Here, a 
November 2005 letter and two January 2006 letters provided 
the required information to the Veteran.  

The Veteran has not challenged the validity of the creation 
of, or the amount of, the overpayment/debt.  This decision is 
thus limited to the issue of entitlement to waiver of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) (holding that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness).  The 
Veteran requests waiver of the entire debt but also requests 
that the monthly recovery amount be reduced to less than the 
current $600 monthly offset of his benefits.

Absent fraud, misrepresentation, or bad faith, waiver of 
indebtedness may be authorized where collection of the debt 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.965(b).  In essence, equity and good 
conscience means fairness to both the veteran and to the 
government.  38 C.F.R. § 1.965(a).  Equity and good 
conscience involves a variety of elements:  (1) fault of the 
debtor; (2) balancing of the faults (weight fault of debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive debtor or family of basic necessities); (4) 
whether recovery would defeat the purpose of the benefit 
(whether recovery would nullify the objective for which 
benefits were intended); (5) unjust enrichment (failure to 
make restitution would result in unfair gain by the debtor); 
and (6) changing position to one's detriment (reliance on VA 
benefits results in relinquishment of valuable right or 
incurrence of a legal obligation).  38 C.F.R. § 1.965.  The 
list of elements is not all-inclusive.  See 38 C.F.R. 
§ 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (holding that VA must address all relevant factors in 
determining whether to exercise its equitable discretion in a 
waiver of indebtedness claim).

A veteran receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. § 
3.660(a)(1) (2009).  Any person incarcerated in excess of 60 
days for a felony conviction will receive a reduced benefit 
amount.  38 C.F.R. § 3.665(a), (c) (2009).  

The Veteran has been in receipt of disability compensation 
benefits effective from October 1993, following an initial 
favorable rating decision issued in May 1995.  Notification 
letters sent to him by the RO in June 1995, March 1996, July 
1996, February 1997, February 1998, and August 1998 all 
indicated that VA Form 21-8764 was attached.  Form 21-8764 
states that disability benefits are reduced upon 
incarceration in excess of 60 days for a felony conviction, 
that it is a veteran's responsibility to notify VA 
immediately of any such incarceration, and that failure to do 
so will result in a debt to VA.  As of a February 2002 rating 
decision, the Veteran was in receipt of a combined 80 percent 
disability evaluation for his service-connected disabilities.  
An April 2002 notice letter also indicated that VA Form 21-
8764 was attached.  

In January 2003, the Veteran applied for a total disability 
rating based on individual unemployability (TDIU).  In a 
March 2003 rating decision, TDIU was granted.  A March 2003 
notice letter sent to him by VA indicated that VA Form 21-
8764 was attached.  That letter was sent to the last address 
of record provided by the Veteran, as he did not provide 
notice of a change of address following his incarceration 
beginning in February 2003.  In a November 2005 Report of 
Contact, the Veteran confirmed that he had been incarcerated 
from February 21, 2003, to September 8, 2005.  A November 
2005 notice letter that was sent to him by the RO indicated 
that his incarceration in the Texas Department of Criminal 
Justice System had been for a felony conviction, a fact the 
Veteran has not disputed.

In February and May 2006 Financial Status Reports, the 
Veteran reported that his monthly income exceeded his monthly 
expenses by approximately $600 to $700.  He also listed 
various debts totalling approximately $45,000-$56,000.  Part 
of his monthly expenses included $300 in charitable giving 
and $500 in groceries.

In a February 2006 lay statement, the Veteran stated that he 
was unaware that he was not authorized to receive full VA 
compensation benefits while incarcerated and that his mother 
had to quit her job to take care of him.  He stated that he 
could not afford more than $300 per month.  He also reported 
that the money he received while he was in prison was used to 
help out his family members that had helped him out over the 
years.  

In an April 2008 Financial Status Report, the Veteran 
reported that his expenses exceeded his income by around 
$200, or $800, when the $600 monthly offset was considered.  
He reported no debts.  Part of his monthly expenses included 
$300 in charitable giving and $1,000 for groceries.  

A close review of the income and expense numbers provided by 
the Veteran, however, reveals a number of internal conflicts 
and contradictions between the numbers reported on the VA 
form and the numbers and explanations included on a more 
detailed separate sheet attached by him.  Based on those 
numbers and a review of VA payment information, the Veteran's 
monthly income is actually $3832 ($2905 VA benefits plus $927 
Social Security Administration benefits), less $600 being 
withheld to repay the overpayment, resulting in a total 
income of $3232.  As to expenses, the Veteran reported total 
monthly expenses in the amount of $4030, to include $300 per 
month in charitable giving.  Of interest, the expenses 
reported by the Veteran included rent/mortgage payments, 
utilities, and other home expenses, even though he has 
reported that he lives with his mother.  Also of interest, 
the Veteran reported during the April 2008 Travel Board 
hearing that he could afford to pay $300 to month with 
respect to the overpayment because that is the amount he has 
for entertainment each month, even though this figure was not 
included in his monthly expense reports.  Finally, the 
Veteran reported that additional household income for he and 
his mother comes from her Social Security benefits and his 
father's retirement account.  

At the April 2008 Board hearing, the Veteran reported that 
the $600 monthly deduction that he had been paying causes 
financial hardship.  He stated that he could not afford gas 
to attend his psychiatric therapy due to increased gas 
prices.

Based on a review of the above, the Board finds that the 
evidence of record does not support a grant of waiver of the 
Veteran's overpayment.  The evidence of record does not 
demonstrate any bad faith, fraud, or misrepresentation by the 
Veteran.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.965(a).  
He has stated that, despite the numerous notices provided to 
him by VA which clearly indicated his benefits would be 
reduced due to incarceration for a felony, he was unaware 
that he was not authorized to receive full compensation while 
incarcerated.  Nevertheless, the Veteran does not dispute and 
fully acknowledges that he owes the full debt amount.  In 
view of this acknowledgement by him, the Board will, for the 
sake of this decision, not further address the question of 
bad faith, fraud, or misrepresentation by the Veteran-a 
finding of which would preclude the possibility of waiver-
even though there is some evidence to the contrary.  Instead, 
the Board will focus on the more favorable matters of waiver 
and reduction of the monthly amount of withholding for 
repayment of the debt.  

The Board finds, however, that the evidence of record 
demonstrates that collection of the debt would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.965(b).  The creation of the overpayment was entirely the 
Veteran's fault because he failed to comply with his 
regulatory duty to report his incarceration due to a felony 
conviction and continued to receive a large amount of 
disability benefits to which he was not legally entitled in 
the amount of $64,638.97.  Although the Veteran asserts that 
he was unaware of the reporting requirement and that the 
money was used to support his family members, this does not 
obviate his regulatory duty as a recipient of VA benefits to 
report a change in condition such as incarceration for a 
felony.  VA is not at fault in the creation of the 
overpayment because it notified the Veteran in multiple 
notice letters from 1995 through 2003 that the amount of his 
disability benefits would be reduced if he was incarcerated 
for a felony.  Additionally, when VA verified the Veteran's 
incarceration in November 2005 after first receiving notice, 
it acted promptly to reduce the compensation benefits 
accordingly.  

Furthermore, waiving the overpayment would cause unjust 
enrichment to the Veteran because he would be allowed to 
retain funds to which he was not legally entitled.  The 
Veteran did not change his position in reliance on the 
benefit amount, as he was incarcerated during the period of 
payment that resulted in the overpayment, a period during 
which his basic life necessities were provided for by the 
penal institution.  Moreover, recovery does not defeat the 
purpose of the disability benefits because the Veteran is 
currently able to make monthly payments.  Lastly, recovery 
would not create an undue hardship because, although the 
Veteran reported in his most recent financial status report 
that his monthly expenses exceeded his income, the Board 
finds, for the reasons explained below, that the financial 
information provided by him is internally contradictory and 
lacking in credibility.  

As mentioned above, a close review of the income and expense 
numbers provided by the Veteran reveals a number of internal 
conflicts and contradictions between the numbers reported on 
the VA form and the numbers and explanations included on a 
more detailed separate sheet attached by him.  Based on those 
numbers and a review of VA payment information, the Veteran's 
monthly income is actually $3832 ($2905 VA benefits plus $927 
Social Security Administration benefits), less $600 being 
withheld to repay the overpayment, resulting in a total 
income of $3232.  As to expenses, the Veteran reported total 
monthly expenses in the amount of $4030, to include $300 per 
month in charitable giving.  Not including this unjustified 
amount of $300 for charitable giving in view of the Veteran's 
debt to the government, the Veteran's reported expenses 
amount to $3,730, an amount that is less than his monthly 
income before the $600 recoupment is withheld, and more than 
the $3232 income amount when the recoupment is included.  
Nevertheless, despite this deficit of $498 between income and 
expenses, the Veteran reports that he could use his 
unreported entertainment expenses in the amount of $300 per 
month to pay down the debt, even though including this figure 
would still leave a deficit of $198 between monthly expenses 
and income.  Based on these internal contradictions, the 
Board finds that the financial information provided by the 
Veteran lacks credibility.  Moreover, a close review of the 
reported expenses reveals that they include rent/mortgage 
payments, utilities, insurance, and other home expenses, even 
though the Veteran has repeatedly reported that, with the 
exception of his period of incarceration, he lives in his 
mother's home.  Accordingly, even assuming that he shares 
household expenses with her, his reported expense figures are 
actually for both his mother and himself, instead of only 
what his expenses are, thereby conflating them to unjustified 
higher amounts.  In that regard, the Veteran concedes that 
additional household income for he and his mother comes from 
her Social Security benefits and his father's retirement 
account.  

In view of the internal contradictions and lack of 
credibility contained in the financial information provided 
by the Veteran, and given the substantial amount of monthly 
income that he is receiving from VA and the Social Security 
Administration in the amount of $3832, the Board finds that 
the payment of approximately 16 percent of this total amount 
per month for the debt still leaves a vast majority of the 
income, or 84 percent, available to cover expenses.  At this 
rate of withholding, it will still take approximately 108 
months, or 9 years, for the Veteran to repay the funds that 
he was never entitled to receive in the first place when he 
was incarcerated for a felony.  Not only is no credible 
reason given for reducing the monthly payment amount to $300 
per month, but doing so would extend the amount of time 
required to repay the debt to the inordinate period of 
18 years.  The Board thus finds that the Veteran will not be 
deprived of the basic necessities of life if the $600 payment 
per month is continued.  Accordingly, recovery of the 
overpayment and collection of the debt in the amount of $600 
per month is not against equity and good conscience.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Waiver of recovery of overpayment of disability compensation 
benefits, to include a reduced monthly payment, is denied.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


